DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 1/6/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome the prior grounds of rejection. New grounds respectfully follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18, 20, 22-24, 26-29, & 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,463,550 (Selman), in view of US 2013/0144531 (Johnston), in further view of US 7,599,797 (Poedjono). The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Selman discloses a method comprising:
("the processor 6 can receive data 9a from the directional drilling equipment 4 concerning a current status of the drilling" - col 10:30-32) at a drilling management system ("processor 6"), wherein the drilling data stream includes three-dimensional coordinate data (col 2:37-45 & col 5:15-18. As discussed in the prior Final Action mailed 12/16/2020, the examiner interprets the inclination, depth, and azimuth as being commensurate with "three-dimensional coordinate data" as they describe a specific point in three-dimensional space, are the same data collected in the present case, and can be readily converted to X-Y-Z Cartesian coordinates also as in the present case) describing a traversed path of a drill bit ("The actual drilling path in view of the projected path of the drilling bit can be updated continually and/or continuously for real-time presentation on the executive dashboard" - col 5:15-18), 
storing the three-dimensional coordinate data in a drilling index associated with the drilling site ("drilling index" drawn to the computer files stored on memory 7: "The received data 9a from the directional drilling equipment 4" is stored in "data storage 7" - col 10:30-35. "The data storage can include… the actual survey 18" - col 20:24-36. "[A]ctual surface 18" in fig 7 stores historical "measured depth 196", "inclination 198", and "azimuth 200" - col 22:11-19. Further, the "actual drill path" - abstract - inherently requires three-dimensional data as the path exists in three dimensions. "[T]here dimensional plot 63" - fig 2), wherein the drilling index stores a listing of three-dimensional coordinate data describing locations of the drill bit over time (ibid);
(implicit in the discussion of "alarm 58 to inform the user that the drill bit is about to enter dangerous territory and should be realigned" - col 12:55-63) at the drilling management system ("processor 6" sends data to the executive dashboards: first full ¶ of col 5; the last full ¶ of col 5; and col 6:29-34), wherein the triggering event corresponds to a rule (ibid), wherein identifying the triggering event includes determining the rule has been met based on the three-dimensional coordinate data stored on the drilling index ("The data storage can include computer instructions to instruct the processor to present an overlay of the actual drilling path over the projected drilling path. The data storage can include computer instructions to provide an alarm to the user, such as to the user's display, when a deviation of the actual drilling path from the projected path occurs." - col 3:55-60. "The alarm 58 can be formed from computer instructions that transmit an alarm when the data from the actual drill bit location exceeds or does not meet preprogrammed levels in the computer instructions resident in the data storage associated with the processor that controls this directional geosteering" - last full ¶ of col 12) and a depth model of the drilling site (drawn to the data representing the "three dimensional plot 63 of a projected path for a drill bit simultaneously as superimposed over the stratigraphic cross section" - col 12:45-50; "formation structure map" - col 27:29-33. The actual path is compared to the projected path, thus clearly requiring three dimensional data: last sentence of the abstract), and wherein the depth model includes a feature associated with the rule ("next formation" that is "distance 72" away - fig 1; the "projected path" versus the "actual drilling path" - col 3:55-60; lease/permit boundary - col 5:56-61; "dangerous territory" - col 12:55-63; "faults through which the projected path is expected to pass" - col 27:29-33);
transmitting a notification from the drilling management system ("The data storage can include computer instructions to instruct the processor to provide an alarm" - last full ¶ of col 5; "alarm 58"), wherein transmitting the notification is in response to identifying the triggering event (as cited in the above paragraph), and wherein, when the notification is received by a computer device ("client device 67a and client device 67b" which display "executive dashboard 26a and executive dashboard 26b respectively" - fig 1 & col 10:19-26. The executive dashboard 26 displays "alarm 58" - fig 2), the notification causes the computer device to display information corresponding to the rule and the triggering event ("alarm 58" - fig 2);
receiving a request for a visualization of the drilling site from the computing device ("update button 145 that allows the user to update data from data sources in a synchronized manner" - col 11:44-46); and
transmitting the visualization data for the drilling site from the drilling management system (via "network 65" between "processor 6" and "client device 67a" and/or "client device 67b" - fig 1), wherein, when the visualization data is received by the computing device, the computing device renders the visualization data into the visualization of the drilling site ("display 8a and 8b" - figs 1 & 2).
The examiner notes that Selman discloses that the executive dashboard has "an update button 145 that allows the user to update data from data sources in a synchronized manner" (col 11:44-46). This is commensurate with sending "a request for a visualization of the drilling site from the computing device" (the "computing device" being 67a and 67b). (col 3:19-24 & the first full ¶ of col 5).
Selman also discloses that processor 6 can "construct a wellbore profile… and to present the wellbore profile in the executive dashboard" (col 4:51-47) which is subsequently transmitted to the computing device (as cited above). While this appears to be generally commensurate with "generating visualization data for the visualization of the drilling site based on the drilling index (data storage 7 - col 10:30-35) for the drilling site and the depth model (drawn to the data representing the "three dimensional plot 63 of a projected path for a drill bit simultaneously as superimposed over the stratigraphic cross section" - col 12:45-50; "formation structure map" - col 27:29-33. The actual path is compared to the projected path, thus clearly requiring three dimensional data: last sentence of the abstract)", no monitor or visualization device is taught specifically for processor 6 & data storage 7.
However Johnston discloses a drilling management system (abstract) that takes a drilling data stream (120 & 130, fig 1; abstract) during drilling ("real-time" - abstract; ¶ 32; 115, fig 1) as well as data from a drilling index and model (117, fig 1; ¶s 70, 83, 93), identifies triggering events (¶ 100) corresponding to a rule (ibid and as discussed above) based off the collected data (¶s 100 & 104), transmits notifications in response to the triggering events (ibid), generates visualization data for the visualization of the drilling site ("The visualization module 152 implements a graphical user interface (GUI), also called a "console," on the display 106" - ¶ 40) based on the collected data (¶ 40), and transmits the visualization data to another computer for rendering and presentation to a viewer ("The visualization module 152 implements a graphical user interface (GUI), also called a "console," on the display 106" - ¶ 40. "In some embodiments, the input device 104 and output device 106 are part of the workstation itself, while in other embodiments; the input device 104 and output device 106 are accessible to the workstation via a network or other type of connection" - ¶ 28).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to generate the visualization data at the first central processor / data-receiving computer taught by Selman as taught by Johnston. Selman does not expressly disclose a monitor attached to processor 6, but (A) such computer terminals / workstations are exceedingly well known and replete in the era of modern computing, and (B) Johnston teaches that this may be rendered local at that workstation - such as at processor 6 of Selman - and/or be transmitted remotely via a network - such as "client device 67a & 67b" of Selman (¶ 28).
Selman does not expressly disclose that receiving the drilling data includes receiving the drilling data during active drilling of a well at a drilling site (although this is also taught by Johnston as discussed above) or that the rule is part of a rule set.
However Poedjono discloses monitoring real time drilling data collected during drilling (col 5:1-6), including three-dimensional coordinate data ("The drilling plan includes a planned trajectory, which is a geometrical representation in three-dimensions of the well path" and "The data includes surveys (measured depth, inclination and azimuth)" - second full ¶ of col 3) describing a traversed path of the drill bit (col 3:9-23; this can be done during drilling - ¶ bridging cols 4 & 5), by a drilling management system ("The process may be carried out with the aid of a computer system." - col 3:25-26) that determines, based on the coordinate data and a depth model of the drilling site (¶ bridging cols 4 & 5) that a rule of a rule set ('The term "anti-collision standard," as used herein, refers to a set of rules that apply globally and contain a detailed explanation of the survey-related requirements to be fulfilled in the well design and drilling process' - col 2:56-60) has been triggered (¶ bridging cols 4 & 5); wherein the depth model of the drilling site identifies a feature associated with the rule ("feature" being a neighboring well for Poedjono, but also "may vary from one drilling project to the next": ¶ bridging cols 2 & 3, ¶ bridging cols 4 & 5), and wherein the depth model and the rule are each associated with the at least one of the drilling site or equipment associated with the drilling site (clearly "associated with the first drilling site" as the monitoring is being performed on the well being drilled at the drilling site).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the set of rules taught by Poedjono in the method taught by Selman during active drilling, as also taught by Poedjono. First, regarding the "rule of a rule set", the examiner holds that it would have been obvious to one of ordinary skill in the art at the time of filing to use a set of rules as taught by Poedjono in the method taught by Selman. A set of rules allows the operator to be responsive to more potentially undesirable situations than simply one. In other words, a set of rules allows the operator to hopefully avoid any number of potential pitfalls in a drilling operation, thus improving the reliability of the drilling.
Second, regarding the "during active drilling", the examiner asserts that Selman clearly suggests, but does not explicitly teach, the method being performed during active 

Independent claim 12 is a system claim that is commensurate with method claim 1, and is similarly rejected as described above. All the references teach computer implementation which uses both conventional computer processors (Selman: "processor 6" - fig 1. Johnston: fig 1. Poedjono: "processors 504" - fig 5) and memory storing instructions for the processors (Selman: "data storage 7" & col 3:55 through col 6:34 among several other places. Johnston: ¶ 30. Poedjono: "memory 502" with "program 500" - fig 1). Selman also discloses a "computing device" that is distinct from the "processor" ("client device 67a and client device 67b" - fig 1 - which receive information from "processor 6") and Johnston discloses transmitting visualization data to such a remote computing device ("The visualization module 152 implements a graphical user interface (GUI), also called a "console," on the display 106" - ¶ 40. "In some embodiments, the input device 104 and output device 106 are part of the workstation itself, while in other embodiments; the input device 104 and output device 106 are accessible to the workstation via a network or other type of connection" - ¶ 28).

Independent claim 23 is a "non-transitory computer-readable medium storing instructions that…" apparatus claim that is commensurate with method claim 1, and is similarly rejected as described for claims 1 & 12 above.

Dependent claims 2, 3, 5-8, 10, 11, 13, 15-18, 20, 22, 24, 26-29, & 31-36: The combination further discloses
Claim 2: identifying the triggering event comprises: determining a current location of the drill bit based on the three-dimensional coordinate data (Selman: "the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45. Poedjono: "bottomhole location" - col 3:35-37);
	determining a distance between the current location of the drill bit and the feature (Selman: expressly shown with 72, fig 1; also implicit in the teachings of "the drill bit is about to enter dangerous territory" - col 12:55-63; "computer instructions to instruct the processor to compute a "distance to next formation" from the current formation" - col 6:51-55; "the report can include an estimated distance needed for the drill bit to travel to reach a top of the next formation or to reach a selected formation" - col 7:35-38. Poedjono: "center-center distance between the subject well and offset well" - ¶ bridging cols 2 & 3); and
	determining that the distance between the current location of the drill bit and the feature meets a threshold distance defined by the rule (Selman: Implicit in the discussion of "alarm 58 to inform the user that the drill bit is about to enter dangerous territory" - col 12:55-63. Without a "threshold distance" the alarm would be either constantly given or never given. A threshold where it become potentially dangerous is implicit. Poedjono: ¶ bridging cols 2 & 3).

Claim 3: the feature is at least one of a target wellbore trajectory (Selman: interpreted to be the desired target "projected path for the drill bit" - abstract) or a target horizon ("the report can include an estimated distance needed for the drill bit to travel to reach a top of the next formation or to reach a selected formation" - col 7:35-38); and
	wherein the notification includes drilling data specific to the rule that includes at least one of the traversed path ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45. Knowing the "actual path" and "actual location" is commensurate with "coordinate data" and "a traversed path"), a current location of the drill bit (ibid), a drilling plan deviation (ibid), a geo-hazard (col 5:56-61), and a time interval ("real-time" monitoring is discussed through the specification of Selman. As a digital system, "real-time" means a multitude of individual granular data points each with an inherent "interval" between them).

Claims 5, 15, & 26: Poedjono teaches directional drilling that includes continuously determining the distance between an in-progress wellbore relative to a preexisting wellbore (title; ¶ bridging cols 4 & 5) and the combination further teaches the other "determining" steps of claims 5, 15, & 26 as described for claim 2 above.

Claims 6, 16, & 27: the feature is an unpierced fault plane (Selman: "faults through which the projected path is expected to pass" - col 27:29-33), and determining that the rule has been triggered comprises:
("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determining a distance between the current location of the drill bit to the unpierced fault plane defined by the depth model (Selman: implicit in the comparison of the "faults through which the projected path is expected to pass" and the "actual location of the drill bit"); and
	determining that the distance between the current location of the drill bit and the unpierced fault plane meets a threshold distance dictated of the rule (Implicit in the discussion of "alarm 58 to inform the user that the drill bit is about to enter dangerous territory" - col 12:55-63. Without a "threshold distance" the alarm would be either constantly given or never given. A threshold where it become potentially dangerous is implicit).

Claims 7, 17, & 28: the feature is a lease boundary (Selman: "The ownership map can be used to determine whether or not the actual drilling path and the projected path are within land ownership/lease boundaries" - col 17:10-12), and identifying the triggering event comprises:
	determining a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determining a distance between the current location of the drill bit to the lease boundary defined by the depth model (implicit in the comparison between the projected path & actual location, with the "lease boundaries" overlaid on the three dimensional "ownership map" - col 17:4-12); and
	determining that the distance between the current location of the drill bit and the lease boundary meets or is less than a minimum threshold distance of the rule (Implicit in the discussion of "The alarm can be provided when it appears or is determined that continued drilling within a formation will violate a permit" - col 5:56-61. Without a "threshold distance" the alarm would be either constantly given or never given. A threshold where it become potentially dangerous is implicit).

Claims 8, 18, & 29: identifying the triggering event comprises:
	determining that a drilling milestone has been met based on the traversed path of the drill bit (Selman: any of the alarm-triggering features can be broadly characterized as a generic "drilling milestone", including undesirable "milestones" such as deviation from the planned path. This is determined responsive to the traversed path of the drill bit as described above. While it is Applicants’ right to be their own lexicographer, an explicit recitation in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the phrase “drilling milestone” is not present).

Claims 10 & 20: the feature is a target zone (Selman: "the payzones 170 can also be referred to as target objectives" - col 21:22-38) based on a horizon ("top depths of formations 174" and "The target line 180 can include… a range above and below the target depth forming a target zone" - ibid) and a second horizon ("base depths of formations 178" and "The target line 180 can include… a range above and below the target depth forming a target zone" - ibid) in the depth model (fig 5), and identifying the triggering event comprises: 
	determining a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determining, a distance between the current location of the drill bit to the horizon or the second horizon ("estimated subsea depth of next formation 73" versus "current subsea true vertical depth 76" - fig 2 and/or "distance to next formation 72" displayed in fig 2; this is used continuously so it will be applied to the target zone when that zone is the next formation. Further, as the entire point is to hit the target zone with the projected and actual drilling path, this is implicit to the drilling method as a whole); and
	determining that the distance between the current location of the drill bit and the first horizon or the second horizon meets a threshold distance of the rule (The threshold distance is when the target zone is the next formation. Further, this is implicit to the projected and drilling path as projected on graph 63).

Claim 11: the feature is a target horizon (Selman:  the "range above… the target depth" - col 21:22-38 and/or the "horizons" defining the formations above the target payzone) and the method further comprising generating a target zone ("payzone 170") defining at least one surface a distance from the target horizon (actual boundary of the payzone 170 versus the "range above and below the target depth forming a target zone" or the "horizons" defining the formations above the target payzone - col 21:22-38), and determining that the first rule has been triggered comprises: 
	determining a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determining, a distance between the current location of the drill bit to the at least one surface ("estimated subsea depth of next formation 73" versus "current subsea true vertical depth 76" - fig 2 and/or "distance to next formation 72" displayed in fig 2; this is used continuously so it will be applied to the target zone when that zone is the next formation. Further, as the entire point is to hit the target zone with the projected and actual drilling path, this is implicit to the drilling method as a whole); and
	determining that the distance between the current location of the drill bit and the at least one surface meets at least a first threshold distance of the rule (The threshold distance is when the target zone is the next formation. Further, this is implicit to the projected and drilling path as projected on graph 63).

Claims 13 & 24: the feature is a target wellbore trajectory (Selman: interpreted to be the desired target "projected path for the drill bit" - abstract), and wherein, to identify the triggering event, the instructions cause the one or more processors to:
	determine a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
("deviation of the actual drilling path from the projected drilling path" and "present an overlay of the actual drilling path over the projected drilling path" - col 3:50-60); and
	determine that the distance between the current location of the drill bit and the target wellbore trajectory meets at least a threshold distance of the rule (implicit to the providing of an alarm to alert the use of the deviation, as discussed for other claims above).

Claim 22: the feature is at least of a target horizon (Selman: "the report can include an estimated distance needed for the drill bit to travel to reach a top of the next formation or to reach a selected formation" - col 7:35-38) or a target wellbore trajectory (described for claims 13 & 24 above), and wherein, to identify the triggering event, the instructions cause the one or more processors to:
	determine a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determining, a distance between the current location of the drill bit to the target wellbore or the target horizon ("distance to next formation 72"); and
	determining that the distance between the current location of the drill bit and the target wellbore or the target horizon meets a threshold distance of the rule (implicit in 72 being shown. In other words, the threshold is when the "target horizon" is the next formation).

Claim 31: the feature is a virtual horizon (Selman: "target depth" - col 21:29-36), and wherein, to identify the triggering event, the instructions cause the computing device to:
	determine a current location of the drill bit based on the three-dimensional coordinate data ("the user can view the actual drill path" and "the actual location of the drill bit" - col 3:35-45);
	determine a distance between the current location of the drill bit and the virtual horizon (Distance to "feature" is known - 72, fig 1, col 6:51-55); and
	determine that the distance between the current location of the drill bit and the virtual horizon meet at least a threshold distance of the rule (implicit to the providing of an alarm to alert the use of the deviation, as discussed for other claims above).

Claims 32-34: the depth model is derived from seismic data (Johnston, element 117, fig 1; element 386, fig 9; & ¶s 34, 91, & 93). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use seismic data to aid in the modeling taught by the combination. The use of additional data from differentiated sources increases the reliability of the modeling, which also improves well drilling efficiency. Further, the collection of seismic data to generate a well plan is conventional and well understood (¶s 3 & 34 of Johnston)

Claim 35: transmitting second visualization data (data representative of the "three dimensional plot 63 of a projected path for a drill bit simultaneously as superimposed over the stratigraphic cross section") for the drilling site ("The executive dashboard can present numerous continuously updated data…" - col 3:19-21. "Transmitting second visualization data" is drawn to any of the subsequent data transmissions which provide continuous updates to 63: first full ¶ of col 5), wherein, when the second visualization data is received by the computing device ("computing device" was drawn to 67a and 67b - fig 1 - which present 63 to the user), the computing device updates the visualization of the drilling site using the second visualization data (first full ¶ of col 5).

Claim 36: wherein the request or a visualization of the drilling site includes a unique identifier for the drilling site (Can be drawn to the simple computer file labeling of the data so as to differentiate it from every other file on the computer as is inherently necessary in computer file systems. Further, Poedjono teaches doing a "quality check of the data stored in the central database for completeness, consistency, and accuracy (204). Questions that may be asked during the quality check include, but are not limited to, is the client, field name, and project identifier consistent throughout the data and does the survey data match the survey tool type?" - col 3:44-49), wherein the unique identifier is associated with the drilling index (all these elements are "associated" with the drilling index stored on memory 7), and wherein transmitting visualization data from the drilling site includes retrieving the drilling index (the "drilling index" was drawn to the file structure stored on memory 7: "The received data 9a from the directional drilling equipment 4" is stored in "data storage 7" - col 10:30-35. As this is the data that is used to update the rendered visualization 63, it naturally follows that the files which represent that rendering are transmitted to "client device 67a and client device 67b") 
The examiner notes that "identifying data" / "unique identifier" is arguably implicit to computer file management through file naming and file structure. In other words, without a "unique identifier for the drilling site", there is no way to locate (or identify) any specific data file from any other data file. This is "meta data". Put yet another way, even if the data streams are labeled "1", "2", and "3" so that the computer processor can correctly pick the data to work with, these generic labels are still "identifying data", otherwise the computer is just guessing as to which file to work with. That said, Selman does not explicitly disclose it, and rather than argue about the inherency of meta data identification in computer systems, the examiner cites Poedjono as clearly teaching it as known. The examiner respectfully asserts that it is obvious to use identifying data for the reasons discussed above.


Claims 4, 14, & 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,463,550 (Selman), US 2013/0144531 (Johnston), & US 7,599,797 (Poedjono), in further view of US 6,985,814 (McElhinney).
Claims 4, 14, & 25: The combination discloses all the limitations of the parent claims, and further discloses that the feature is a target wellbore trajectory (interpreted to be the desired target "projected path for the drill bit" - abstract), but does not expressly disclose the use a vector direction of the drill bit, nor the ranging relative to a target wellbore trajectory.
(taught by Selman, as cited above. Also taught by McElhinney: figs 2, 5-14), a current vector direction of the drill bit ("tool face to target (TFT)" is a vector derived from magnetic interference vectors - first ¶ of col 7; "since a drill bit is typically a known distance below the lower sensor set, the TFT at the drill bit may be determined by extrapolating the TFT values from the upper and lower sensor sets" - col 7:64-67); 
determining an angle deviation between the current vector direction of the drill bit and the target wellbore trajectory (last full ¶ of col 14) defined by the depth model (taught by Selman, as cited above. Also taught by McElhinney: last full ¶ of col 14); and
determining that the angle deviation between the current vector direction of the drill bit and the target wellbore meets a threshold angle deviation of the rule (implicit in the "correction" taught by both Selman & McElhinney: "The azimuth of the measured well was then corrected, based on the data from this survey, and the distance between the two wells reduced to about three feet (at a depth of about 16,600 feet)" - last full ¶ of col 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the tool face to target vector taught by McElhinney in the directional drilling steering method taught by Selman. This allows steering relative to ferromagnetic materials, namely other wellbores to better control the steering and avoid undesired collisions (col 1:41-46) and also has particular application in horizontal drilling (last ¶ of col 1).


Claims 9, 19, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 8,463,550 (Selman), US 2013/0144531 (Johnston), & US 7,599,797 (Poedjono), in further view of US 2013/0206397 (Georgi).
Claims 9, 19, & 30: The combination discloses all the limitations of the parent claims, but does not expressly disclose that the three-dimensional coordinate data as recited in claims 1, 12, & 23 includes X-Y-Z axis values, the Z axis value indicating a depth of the drill bit. Rather Selman discloses the transmission of three-dimensional coordinate data in a different form, as discussed in the Response to Amendments section and the rejection of claim 1 above.
However Georgi discloses a system that may be used in a drilling system (¶ 6) that uses X-Y-Z axis three-dimensional coordinate data (¶ 15), the Z axis value indicating a depth of the assembly ("includes an Z-axis that corresponds to a vertical direction, the direction of gravity and/or the borehole axis" - ¶ 15), that is transmitted to the surface in a data stream (to "surface processing unit 24" - ¶ 12) that is subsequently stored in a drilling index associated with the drilling site (memory for "storing or transmitting data" - ¶ 12). The combination references of Selman & Poedjono both teach storing a listing of three-dimensional coordinate data describing the location of the drill bit at the drilling site over time (as described for claim 1 above).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the X-Y-Z coordinate data taught by Georgi in the combination of Selman & Poedjono. These measurements are taught as being known to be used in combination (¶ 15) which are taught by the combination as described above. This provides the operator with more data that can be cross-referenced for reliability and better production / completion / drilling decisions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676